As filed with the Securities and Exchange Commission on May 15, 2015 File Nos. 033-39088 811-06243 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. Post-Effective Amendment No. 73 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] Amendment No. 75 [X] FRANKLIN STRATEGIC SERIES (Exact Name of Registrant as Specified in Charter) ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of Principal Executive Offices)(Zip Code) (650)312-2000 Registrant's Telephone Number, Including Area Code CRAIG S. TYLE, ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [X] on August 3, 2015 pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Amendment to the registration statement of the Registrant on Form N-1A (the “Amendment”) relates only to the prospectus and statement of additional information describing a new series Franklin Flexible Alpha Bond Fund, and does not otherwise delete, amend, or supersede any other information relating to the prospectus or SAI of any other series of the Registrant. As stated on the Facing Page, this Amendment updates the registration statement of the above-referenced series under the Securities Act of 1933, and the Investment Company Act of 1940. Prospectus [], 2015 Franklin Flexible Alpha Bond Fund Franklin Strategic Series The U.S. Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Class A Class C Class R Class R6 Advisor Class Pending Pending Pending Pending Pending 1 # 1381925 v. 1 Contents Fund Summary Information about the Fund you should know before investing Investment Goal Fees and Expenses of the Fund Portfolio Turnover Principal Investment Strategies Principal Risks Performance Investment Manager Sub-Advisor Portfolio Managers Purchase and Sale of Fund Shares Taxes Payments to Broker-Dealers and Other Financial Intermediaries Fund Details More information on investment policies, practices and risks/financial highlights Investment Goal Principal Investment Policies and Practices Principal Risks Management Distributions and Taxes Your Account Information about sales charges, qualified investors, account transactions and services Choosing a Share Class Buying Shares Investor Services Selling Shares Exchanging Shares Account Policies Questions For More Information Where to learn more about the Fund Back Cover 2 # 1381925 v. 1 Fund Summary Investment Goal Total return through a combination of current income and capital appreciation. Fees and Expenses of the Fund These tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts in Class A if you and your family invest, or agree to invest in the future, at least $100,000 in Franklin Templeton funds. More information about these and other discounts is available from your financial professional and under “Your Account” on page [] in the Fund's Prospectus and under “Buying and Selling Shares” on page [] of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class R Class R6 Advisor Class Maximum Sales Charge (Load) Imposed on Purchases (as percentage of offering price) 4.25% None None None None Maximum Deferred Sales Charge (Load) (as percentage of the lower of original purchase price or sale proceeds) None1 1.00% None None None 1.There is a 0.75% contingent deferred sales charge that applies to investments of $1 million or more (see "Investments of $1 Million or More" under "Choosing a Share Class") and purchases by certain retirement plans without an initial sales charge. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class R Class R6 Advisor Class Management fees 0.55% 0.55% 0.55% 0.55% 0.55% Distribution and service (12b-1) fees 0.25% 0.65% 0.50% None None Other expenses1 1.12% 1.12% 1.12% 0.88% 1.12% Total annual Fund operating expenses 1.92% 2.32% 2.17% 1.43% 1.67% Fee waiver and/or expense reimbursement2 -0.82% -0.82% -0.82% -0.82% -0.82% Total annual Fund operating expenses after fee waiver and/or expense reimbursement2 1.10% 1.50% 1.35% 0.61% 0.85% 1.Other expenses are based on estimated amounts for the current fiscal year. 2.
